Citation Nr: 1603659	
Decision Date: 02/03/16    Archive Date: 02/11/16

DOCKET NO.  13-07 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to an increased evaluation in excess of 10 percent for lumbar spine spondylosis at L5.  

2.  Entitlement to total disability based on individual unemployability (TDIU).

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. L. Wolinsky Associate Counsel
INTRODUCTION

The Veteran had active military service from April 1981 to November 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  

In December 2015, the Veteran testified at a videoconference Board hearing conducted before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the claims file.  

The issue of entitlement to a TDIU rating has not been adjudicated by the RO but has been raised by the record; specifically, by the testimony at the December 2015 videoconference Board hearing.  Thus, the Board finds that TDIU has reasonably been raised during the adjudicatory process of the underlying claim for an increased evaluation for lumbar spine spondylosis and is a component of the instant appeal.  See Rice v. Shinseki, 22 Vet. App. 447, 454-455 (2009).

The Board notes that in December 2015, the Veteran submitted a supplemental claim for service connection for the radicular symptoms to his extremities due to his lumbar spine disability.  Pursuant to 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1), the Veteran's neurological abnormalities, which includes radicular symptoms, must be considered and separately rated, when rating the spine.  Thus, the Board finds that the December 2015 submission is not a separate claim for benefits, but argument in support of the current claim on appeal.

In reviewing this case, the Board has not only reviewed the Veteran's physical claims file, but also the Veteran's file on the electronic "Virtual VA" and "VBMS" system to ensure a total review of the evidence.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.
REMAND

While further delay is regrettable, the Board finds that further development is required prior to adjudicating the Veteran's claim for an increased evaluation for lumbar spine spondylosis.  38 C.F.R. § 19.9 (2015).

At the Veteran's September 2010 VA spine examination, the Veteran denied having any radicular symptoms to his lower extremities.  In May 2014 at the Veteran's back conditions Disability Benefits Questionnaire (DBQ), the Veteran again denied having any radicular pain due to his lumbar spine disability.  Both examinations concluded that the Veteran was able to care for his activities of daily living.  At the Veteran's videoconference hearing, he stated that he experiences shooting pain down his legs, and also experiences numbness to his fingers.  The Veteran also testified to being unable to tie his shoes, and that ordinary tasks, like just grabbing milk from the fridge can cause flare-ups to his back.  

The Board finds that the Veteran's testimony, alleging radicular impairment to his extremities, problems completing ordinary activities, and increased instances of flare-ups, as clear allegations of a worsening of his condition, which potentially may warrant a higher level of disability compensation.  A new VA examination is therefore necessary to evaluate the severity of the Veteran's lumbar spine spondylosis and associated symptomatology.  See 38 C.F.R. §§ 3.326, 3.327; Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  
	
At the Veteran's video hearing the Veteran stated that he was no longer capable of working in his original career field, and that he worked as a temporary driver for minimum wage.  The Veteran stated that due to his lumbar spine disability, he is sometimes unable to attend work.  The matter of entitlement to TDIU is part and parcel of a claim for an increased rating when reasonably raised by the record.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  As such, the examiner should provide an opinion on the functional impact of the Veteran's lumbar spine disability, and associated symptomatology.  Friscia v. Brown, 7 Vet. App. 294 (1994); see also Floore v. Shinseki, 26 Vet. App. 376 (2013).  

Updated VA treatment records should be obtained as well.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA treatment records. If such records are unavailable, the Veteran's claims file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  After all available records have been associated with the claims file the Veteran should be scheduled for an appropriate VA examination to determine the current level of severity of his lumbar spine disability.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  All indicated tests should be performed and all findings should be reported in detail.  

a) The examiner should determine the current severity of the Veteran's lumbar spine spondylosis.  The VA examiner must discuss any functional impairment due to weakness, excess fatigability, incoordination, or pain due to repeated use or flare-ups, and should assess the additional functional impact in terms of degrees of additional loss in range of motion (beyond that which is demonstrated clinically), if feasible.

b) The examiner should also state whether the Veteran's service-connected lumbar spine spondylosis is manifested by any neurological impairment, and, if so, which nerves are involved, and the extent of the impairment (mild, moderate, moderately severe, or severe incomplete, or complete, paralysis of the affected nerve).  

c) The examiner should also state whether the Veteran has intervertebral disc syndrome (IVDS).  If so, state whether IVDS results in incapacitating episodes, and if so, the duration of the episodes over the past 12 months. 

d) Finally, the examiner should discuss the effects of the Veteran's lumbar spine spondylosis on his occupational functioning.  In particular, the examiner should comment on the Veteran's ability to function in an occupational environment (both physical and sedentary) and describe the functional limitations caused by the Veteran's lumbar spine spondylosis and associated symptomology.  The examiner should specifically discuss the functional impact of the Veteran's reports of having problems bending, standing, walking, and lifting, his radicular leg pain, and numbness to his fingers.  The examiner should give consideration to the Veteran's level of education, special training, and previous work experience, but should not consider his age or any impairment caused by or related to his lumbar spine spondylosis.

A fully articulated medical rationale for the requested opinions must be set forth in the medical report.  

3.  Upon completion of the above, the RO must readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case, provided an opportunity to respond and the case should thereafter be returned to the Board for further appellate consideration, as appropriate
	
(CONTINUED ON NEXT PAGE)

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




